Citation Nr: 1524379	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  05-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for right epididymitis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to May 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In January 2015, the Veteran submitted additional VA treatment records and evidence to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.

This case was remanded by the Board in December 2009 and June 2012 for further development and is now ready for disposition.

In April 2012, the Veteran waived his right to have evidence submitted to the record following adjudication of this claim in March 2011 initially considered by the RO.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that effective June 2004, the Veteran was represented by The American Legion.  However, in June 2009 and March 2015, a power of attorney (VA Form 21-22a) was received in favor of attorney Peter J. Meadows.  See 38 C.F.R. § 14.631(f) (2014) (stating that a power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The Veteran's service-connected epididymitis is manifested by pain and tenderness; long term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management is not objectively demonstrated.
CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of this appeal, the Board must explain the most recent procedural history of this case:  The Board adjudicated the issue now before it in a September 2008 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2009, the Court granted a Joint Motion for Partial (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  In so doing, the Court vacated the portion of the September 2008 decision which denied entitlement to a compensable rating for service-connected epididymitis and remanded the case to the Board for action consistent with JMR.

The Parties referred to the Veteran's August 2005 substantive appeal that identified VA Medical Care (VAMC) treatment, including emergency medical care, for epididymitis in 2004 and 2005 and stated that the Board only requested and obtained VA records dated from July 2005.  The Parties agreed that the Veteran's substantive appeal and a review of the claims file suggested that there may be relevant VA treatment records which had not been obtained.  Although the Veteran filed a claim for increase in June 2003, the Parties stated that it did not appear that the RO obtained VA treatment records until July 2005, at which time the RO requested and obtained records dated only from March 2005.  The Parties concluded that the file contained no VA treatment records dated between June 2000 and March 2005.  The Parties agreed that a remand was required to obtain pertinent outstanding VA medical records dated from June 2000 to March 2005, to include emergency treatment in 2004 and 2005 from the VAMC.

The Parties also pointed out that the last VA examination was in April 2004 and agreed that a new VA examination was warranted to, essentially, ensure that the record reflects the current severity of the Veteran's service-connected epididymitis.

Accordingly, in December 2009 the Board remanded the claim for a current VA medical examination and for the RO to obtain from the Milwaukee VAMC all outstanding records pertaining to treatment of the Veteran's service-connected epididymitis from June 2000 to March 2005, to include emergency room treatment in 2004 and 2005, and from February 2006 to the present.

Pursuant to the Board's December 2009 remand, the Veteran was afforded VA examinations in October and November 2010.  With regard to VA medical care records, in September 2010, the Veteran submitted all available medical records from the Tuskegee VAMC, and indicated that there was nothing further to obtain from that facility.  At that time, he also requested VA obtain records from the VAMC Decatur and Commerce, Oklahoma.  However, in July 2012, he clarified that he never attended a VAMC in Commerce, but indicated that he received treatment at the Atlanta, Milwaukee, Fort Rucker, and Tuskegee VAMCs. 

A review of the claims file indicates that treatment records from the Atlanta, Milwaukee, Fort Rucker (outpatient psych treatment), and Tuskegee VAMCs dated from June 1995 to November 2012 have been associated with the file.

While the August 2005 substantive appeal shows that the Veteran reported that "the medical information regarding my epididymitis is incorrect" and that he was seen at "VAMC 2004 and 2005 on emergency," none of the VA treatment records dated from June 1995 to April 2012 indicate that the Veteran ever received emergency care treatment for this disability, to specifically include records dated in 2004 and 2005.  Rather, the record includes a January 2004 report which indicates hospital admission at the Milwaukee VAMC for cocaine and ethal alcohol dependence.  February 2005 hospital admission and emergency department reports indicate treatment of diabetes mellitus.  While he complained of testicular pain at that time, there is no indication that he was provided with emergency care for treatment of the same.
Despite the Veteran's statement that he was seen "on emergency" in 2004 and 2005 at the VA, there is absolutely no medical evidence of record that the Veteran has ever been hospitalized for his service-connected epididymitis.  There is no indication from the VA medical records or VA examinations that he was hospitalized for treatment of his right epididymitis during those times or at any other time during the course of the appeal.

The Board must note the extensive efforts of the VA to provide evidence in support of this case over several years.  The determination of when and how long research on a particular topic must continue is based on many factors.  However, at some point, research must end and a final decision made.  The duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994), Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In accordance with the JMR, the Board has remanded the claim on two separate occasions and no emergency room treatment records dated in 2004 and 2005 for treatment of the Veteran's right epididymitis have materialized.  Moreover, none of the records dated in 2004 and 2005 or thereafter have indicated that the Veteran ever received emergency room treatment of his disability.  Rather, emergency room records dated in 2004 and 2005 reflect care for diabetes mellitus and substance abuse.  Importantly, neither the Veteran nor his lawyer has provided this record, notwithstanding the many years of delay in the full abjudication of this case.   

On these bases, the Board finds that it has complied with the terms of the JMR, including conducting a full review of the claims file, and finds that another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Given these facts, the Board here adjudicates the issue on appeal.  The Board now turns to the merits of the appeal and apologizes to the Veteran for the delay in the full adjudication of his case.   The Board has left essentially unchanged those parts of the previous decision, for example the due process section and the recitation of facts, that the Parties did not address in the JMR, and has included a discussion of the evidence added to the record since the issuance of the September 2008 decision.
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran has claimed that his service-connected right epididymitis is more severe than his current evaluation.  The Veteran's epididymitis has been rated as noncompensable pursuant to Diagnostic Code 7525, which addresses epididymo-orchitis, chronic only.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate in the instant case, and the veteran has not requested that another diagnostic code should be used.

Diagnostic Code 7525 provides that the disability is to be rated as urinary tract infection (38 C.F.R. § 4.115(a)).  This regulation states that a rating of 10 percent is warranted where the disability requires long term drug therapy, 1-2 hospitalizations per year and/or requires intermittent intensive management.  A rating of 30 percent is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.

Turning to the merits of the claim, the Veteran underwent VA examination in April 2004.  The examiner noted that he was diagnosed with epididymitis while serving on active duty and that he subsequently underwent a partial right epididymectomy.  His chief complaint during the examination was testicular tenderness.  He denied any lethargy, weakness, anorexia, or weight gain or loss.  He reported that he urinated four times during the day and the he experienced nocturia one to two times at night.  There was no report of incontinence, wearing of pads, impotency, urinary tract infections, renal colic, bladder stones, acute nephritis, hospitalizations, dilatations, or catheterization or malignancies.  He reported no diet therapy and no medications. 

On physical examination, the Veteran's dermatomes were intact to his lower abdomen and upper bilateral legs.  His right testicle was smaller than his left, was tender at the bottom of the scrotum only, and was descended.  There was no evidence of any scars and no inguinal hernias were appreciated bilaterally.  The examiner diagnosed the veteran with a "tender right scrotal area with negative evaluation" and recommended that he wear a scrotal support for swelling and/or tenderness.

In a March 2004 statement, the Veteran complained of chronic epididymitis was "being very badly tolerated" on a psychosocial as well as physical level.  He complained of a rash and constant itch and urinary incontinence.

In January 2005, he complained of right scrotal pain.  Analgesics and a scrotal supporter provided little to no relief and interfered with housekeeping work.  He had no dysuria or ejaculatory pain.  The assessment was chronic S1 neuropathic pain of the scrotum.  The plan was to escalate Neurontin and to try topical lidocaine ointment.

A February 2005 emergency department note shows that during treatment for diabetes mellitus, the Veteran complained of testicular pain rated 9 out of 10 on the pain scale.

In April 2005, he reported some improvement with Neurontin and described a constant dull pain in the scrotum.  The assessment was radicular pain of scrotum.  Abnormal MRIs noted epidural lipomatosis.

In June 2005, the Veteran was seen in the urology clinic for chronic scrotal ache on his right side.  On examination, both testicles were normal with no nodules, and an ultrasound of the scrotum was normal.  There was a scrotal ache on the right side, s/p epididymectomy which had not significantly worsened or improved.

A July 2005 report reflects stable scrotum pain that had improved with pain medication.

An October 2005 outpatient report reflects that the Veteran rated pain a 5 to 9 out of 10 on the pain scale.  He described it as sharp and shooting in nature with radiation to the lower abdomen and right medial thigh for which he took Gabapentin.  It was worse after long standing and activity and somewhat better with Tramadol and heat.  The assessment was chronic right groin pain secondary to abscess and epididymectomy 20 years ago.  The physician recommended an increase in Gabapentin.

A May 2009 note reflects a recommendation for a sitz bath, elevation of the scrotum, and NSAIDs.

On September 2009 VA genitourinary examination, the Veteran complained of soreness, itching, and swelling.  He reported a history of hospitalization in 1984 for testicular surgery for epididymitis.  Urinary symptoms included urgency, straining to urinate, hematuria, and frequency 2 to 3 hours per day and nocturia-voiding 4 times per night.  Erectile dysfunction was most likely due to diabetic nephropathy.  His treatment consisted of oral medication.  

Physical examination revealed normal testicles with pain on palpation of scrotum/right testicle.

It was noted that he retired two to five years ago due to chronic pain syndrome.  The examiner diagnosed epididymitis with recurrent pain.  There was only a moderate effect on exercise, sports, and recreation with no effect on chores, shopping, traveling, feeding, bathing, dressing, toileting and grooming. 

A November 2009 report indicates complaints of testicular swelling, tenderness, dysuria, occasional flank pain, and abdominal pain.  The Veteran had recent testicular trauma and bumped his testicle with a box.  He experienced swelling and pain and required stronger medication.  Pain was rated 6 out of 10 on the pain scale.

A December 2009 ultrasound of the scrotum, the impression was within normal limits, both testicles; slightly enlarged the right epididymis; moderate to severe varicocele, bilaterally.

On October 2010 VA genitourinary examination, the examiner noted that the Veteran had not worked since 2008 and that heavy lifting would cause pain. However, the examiner also stated that the disability had no effect on his activities of daily living which was aggravated by prolonged standing or walking and alleviated by heat.  He experienced persistent pain rated a 6 out of 10 constant without flares for which he took pain medication also prescribed for a non-service connected low back disability.
The examiner noted that the Veteran was treated for testicular pain in April, June, July and October 2005; May 2007; and November 2009.  Review of medical records revealed that he had not been seen for this disability since November 2009.  He had not been seen on an on-going basis for treatment of his condition, had not been hospitalized yearly, and had long-term antibiotic treatment or intermittent intensive management.  The examiner stated that extensive review of his VA visits that year did not reveal treatment for the disability.

The Veteran was able to urinate 4 times during the day and 4 times at night.  He was able to hold his urine for 2 hours.  He did not have problems with the stream or dysuria.  Occasionally, it was difficult to start the stream.  There was no incontinence or need for diapers.  The genitourinary examination was normal.  The examiner diagnosed epididymitis and opined that the disability did not require yearly hospitalizations, long-term drug therapy, or intermittent intensive management for his epididymitis.  The rationale was that review of the extensive VA visits did not reveal a treatment or antibiotic or complaint of epididymitis that year and his last visit was in November 2009 for soreness in his testicles.

On November 2010 VA examination, the Veteran reportedly urinated 4 times a day at intervals of 1 to 1.5 hours and during the night he urinated 3 times at intervals of 1 hour.  He had problems starting urination and the urine flow was weak, hesitant, and with decreased force.  He did not have any urinary incontinence.  However, he was unable to participate in any sporting activities, lifting, or jogging/running.  Examination of the testicles was normal.  The examiner diagnosed right epididymitis, status post epididymectomy.  The disability was described as quiescent.  The disability caused pain, tenderness, and occasional swelling with daily activities.

The Veteran submitted a September 2011 opinion from a licensed professional counselor and certified rehabilitation counselor, C.L.K., who opined that based on full review of the claims file and interview with the Veteran, he reported that he was prescribed four separate pain medications due to his epididymitis and had been on them long term.  He reported intermittent pain and swelling that traveled up into his stomach and regular flare-ups of epididymitis.  He stated that he must be "careful" with physical activity or his condition worsened.  On these facts, he opined: "it appears highly likely that [the Veteran's] service-connected epididymitis is in the moderately to severely disabling range."  

In an October 2011 statement, the Veteran's representative stated that the C.L.K's opinion indicates that the Veteran is on "long-term" drug therapy and that his service-connected condition "is in the moderately to severely disabling range" which supports the assignment of a compensable rating.

In this regard, the Board finds that the April 2004 and October and November VA medical examinations and opinions provide highly probative evidence against the claim.  After reviewing the claims file and considering the Veteran's documented and reported history; performing a physical examination; the November 2010 examiner concluded that the Veteran's epididymitis did not require yearly hospitalizations, long-term drug therapy, or intermittent intensive management for his epididymitis based on a review of the medical evidence which failed to demonstrate any treatment or antibiotic or complaint of epididymitis that year and based on the fact that his last visit was in November 2009 for soreness in his testicles.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and November 2010 opinion provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the September 2011 of C.L.K., which indicates that it "appears highly likely" that the Veteran's epididymitis is moderately to severely disabling.  However, the probative value of this "positive" opinion is limited.  Significantly, this opinion is highly speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  Moreover, while it is clear that C.L.K. is licensed professional counselor and certified rehabilitation counselor, his expertise in the evaluation genitourinary disabilities is very unclear.  Finally, it does not appear that the opinion is based on any examination of the Veteran. 
Applying the relevant rating criteria, the Board notes that a compensable rating for the Veteran's right epididymitis is not warranted under Diagnostic Code 7525.  The evidence of record shows that the Veteran has been seen a limited amount of times for his service-connected disability over the years, which does not reflect that the his right epididymitis requires intensive management, let alone intermittent intensive management necessary for assignment of a 10 percent rating under Diagnostic Code 7525.  Additionally, though the Veteran has been prescribed pain medication, such has also been attributed to an unrelated spine problem.  The remainder of the Veteran's treatment has consisted of sitz baths, a scrotal support, and heat therapy.  Overall, there is no evidence of long term drug therapy in the record due to service-connected epididymitis, to include his specific denial of use of medication during the April 2004 VA examination.  These findings are against the assignment of a compensable rating.

It also follows that 30 percent rating is not warranted under Diagnostic Code 7525.  Specifically, there is no evidence of recurrent symptomatic infection requiring drainage or frequent hospitalization, and/or continuous intensive management. 

While the Board understands the Veteran central concern that he should be entitled to a compensable rating due to discomfort as a result of a rash and itching, chronic pain, and incontinence (see, March 2004 statement), it is important for Veteran to also understand that without some problems (including the need to adjust her medications) associated with his genitourinary disability there would be no basis for a compensable evaluation (zero).  Findings made on April 2004 and October and November 2010 VA examinations do not support the assignment of a higher rating of 10% under DC 7525.  Moreover, without consideration of the problems he cited, the current evaluation could not be justified.  While the Board sympathizes with the Veteran regarding his complaints of pain and discomfort, it also points out that the regulatory criteria for a compensable rating for epididymitis have not been met since there is no persuasive evidence of long term drug therapy, 1-2 hospitalizations per year, or intermittent intensive management.  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluation.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for his right epididymitis disability.

In sum, the totality of the evidence fails to support the assignment of a compensable rating for right epididymitis at any time during the appeal period.  Thus, the Board finds that a higher evaluation of 10 percent is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7525.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his right epididymitis.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaint of pain due to his right epididymitis.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged, nor does the record reflect, that the Veteran was unemployable on account of his service-connected right epididymitis disability.  Thus, the Board finds that Rice is inapplicable in this case.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  In March 2004, March 2006, and October 2010, the RO sent the Veteran a letter which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected right epididymitis.  The matter was then readjudicated as recently as November 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, as previously discussed in great length, pursuant to the JMR the Board twice remanded this case for VA treatment records, including emergency department record in 2004 and 2005, relevant to treatment of the Veteran's right epididymitis.  Not only did the additional records not show emergency room treatment of the Veteran's right epididymitis or show that the disability required hospitalization at any time during the appeal, they provided more evidence against the Veteran's claim.  Another Board remand will not provide a basis to grant this claim as there is, at this point, prodigious medical evidence against the Veteran's claim.

Next, the Veteran was afforded examinations for his right epididymitis in April 2004 and pursuant to the JMR in October and November 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right epididymitis since the most recent VA examination.

With regard to the April 2004 VA examination, while the Board acknowledges the Veteran's contention that the VA examination was less than inadequate, it has determined that the report appears to be complete, thorough and well-reasoned.  Moreover, the findings on the examination are consistent with the remainder of the evidence of record.  In the aggregate, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

A compensable disability rating for right epididymitis, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


